Case: 3:19-cr-00137-WHR Doc #: 398 Filed: 09/17/20 Page: 1 of 1 PAGEID #: 2257

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff :Case No. 3:19-CR-137 (2)
Vs. :HONORABLE WALTER H. RICE

Pope, Savon P.

Defendant

 

ORDER AMENDING BOND CONDITIONS

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on April
2, 2020 removing the following condition:

1. Participate in one of the following location restriction programs and abide by all the

requirements of the program which will include (X) Electronic monitoring. Home
Incarceration

Adding:

I. Participate in one of the following location restriction programs and abide by all
the requirements of the program which will include (X) Electronic monitoring. Home
Detention.

All other bond conditions remain in full force and effect.

Date: a -\ 1-40 LR, os a

HONORABLE WALTER H. RICE
UNITED STATES DISTRICT JUDGE
